DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-17 are currently pending.

Claim Objections
Claims 1, 5, 10, 11, 16, and 17 are objected to because of the following informalities:  
In claim 1, line 9, please amend “distributing one or more copies of the avatar to the or each client device” to recite “distributing one or more copies of the avatar to the at least one
In claim 1, line 12, please amend “at the or each client device” to recite “at the at least one 
In claim 1, line 14, please amend “the client device” to recite “the at least one client device”;
In claim 1, lines 15-16, please amend “the item data record at the or each server device” to recite “the  at least one
In claim 5, please amend “A method according to claim 4, wherein the item provider of the group of selectable user account types further comprises an item manufacturer type and an item retailer type; and/or” to recite “A method according to claim 4, wherein at least one of: the item provider of the group of selectable user account types further comprises an item manufacturer type and an item retailer type; and
In claim 10, line 2, please amend “the or each client device” to recite “the at least one 
In claim 11, line 1, please amend “A method according to claim 8 when dependent on claim 2” to recite “A method according to claim 8 
In claim 16, line 10, please amend “the or each client device” to recite “the at least one 
In claim 16, line 12, please amend “the item data record” to recite “the data record”;
In claim 16, line 16, please amend “the or each client device” to recite “the at least one 
In claim 17, line 10, please amend “the or each client device” to recite “the at least one 
In claim 17, line 12, please amend “the item data record” to recite “the data record”;
In claim 17, line 16, please amend “the or each client device” to recite “the at least one 
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by HU et al, US 2017/0011127.
Re claim 1:
HU teaches a method of recording multimodal user interaction with an item in a networked system, the networked system comprising at least one server device connected to at least one client device across at least one network, the method comprising the steps of:
Generating a data record comprising data representative of the item (i.e., content item [0023]), the data including at least image data depicting the item (i.e., the content item may be an advertisement viewable by a user [0024] [0028]);
Generating and associated a unique identifier code with the data record, wherein associating at least the image data in the data record with the unique identifier defines an avatar of the item in the networked system (i.e., content ID is associated with the advertisement [0030] [0080]);
Distributing one or more copies of the avatar to the at least one client device [0019] [0028]-[0031];
Encoding the unique identifier code into a machine-readable tag and securing the tag to each physical embodiment of the item outside the networked system (i.e., the barcode encoding the advertisement ID may be on a printed advertisement [0030] [0035] [0046]);
At the at least one client device, logging digital user interaction with the avatar and analogue user interaction with the physical item, wherein logging analogue user interaction comprises reading the machine-readable tag with the client device [0019] [0031]-[0032] [0035] [0046]-[0051] [0059] [0079]-[0080]; and
Matching and recording each logged user interaction against the item data record at the at least one server device (i.e., interaction database is updated with information regarding online and offline advertisement interaction from the user [0032] [0035] [0047]-[0051] [0059] [0077] [0079]).
Re claim 2:
HU teaches the method according to claim 1, wherein the step of logging analog user interaction comprises the further steps of determining a geographical location of the client device and associating the determined location with the reading of the machine readable tag [0051]-[0054].
Re claim 3:
HU teaches the method according to claim 1, wherein the step of logging digital user interaction comprises the further step of: determining a network location of the distributed avatar and associating at least the network location with the digital user interaction [0019] [0031]-[0032] [0035] [0046]-[0051] [0059] [0079]-[0080].
Re claims 16-17:
HU teaches a system for recording multimodal user interaction with an item, the system comprising at least one server device connected to at least one client device across at least one network;
Wherein the at least one server is configured to:
Generate a data record comprising data representative of the item (i.e., content item [0023]), the data including at least image data depicting the item (i.e., the content item may be an advertisement viewable by a user [0024] [0028]);
Generate and associate a unique identifier code with the data record, wherein associating at least the image data in the data record with the unique identifier code defines an avatar of the item in the system (i.e., content ID is associated with the advertisement [0030] [0080]);
Distributing one or more copies of the avatar to the at least one client device [0019] [0028]-[0031]; and
Match and record each user interaction logged at one or more client devices against the item data record (i.e., interaction database is updated with information regarding online and offline advertisement interaction from the user [0032] [0035] [0047]-[0051] [0059] [0077] [0079]).
The server generated unique identifier code being encoded into at least one machine readable tag secured to each physical embodiment of the item outside the networked system (i.e., the barcode encoding the advertisement ID may be on a printed advertisement [0030] [0035] [0046]); and
The at least one client device being configured both to log digital user interaction with the avatar and to log analogue user interaction with the physical item by reading the machine readable tag secured thereto [0019] [0031]-[0032] [0035] [0046]-[0051] [0059] [0079]-[0080].


Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876